 

 

 

 

 

 

 

 

 

 

USDC SBNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: .
X DATEFILED: // 22/2
THOMAS LENAHAN, . 5
Plaintiff,
-against- . ORDER

17 CV 6734 (AJN) (KNF)
NEW YORK CITY, et al.,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall! be held in the above-captioned
action on January 23, 2020, at 2:00 p.m.

The Superintendent or other official in charge of the Fishkill Correctional Facility shall
provide the plaintiff, Thomas Lenahan, DIN # 18-A3983, a private room with telephone service so
that he may participate in the telephonic conference with the Court and counsel to the defendants on
that date. Plaintiff Thomas Lenahan shall, on January 23, 2020, at 2:00 p.m., appear in a private
room designated by the Superintendent or other official in charge of the Fishkill Correctional Facility
to participate in the telephonic conference with the Court and counsel to the defendants for the
duration of that conference. The call-in number for the conference is (888) 557-8511; the access
code is 4862532. Counsel to the defendants shall serve a copy of this order on the Superintendent or
other official in charge of the Fishkill Correctional Facility expeditiously and file proof of service
with the Clerk of Court.

Dated: New York, New York SO ORDERED:

January 22, 2020
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Copy mailed to:
Thomas Lenahan
